14-4773
     Singh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A201 293 686

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   14th day of June, two thousand sixteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            PIERRE N. LEVAL,
 9            JOSÉ A. CABRANES,
10                 Circuit Judges.
11   _____________________________________
12
13   PALWINDER SINGH,
14            Petitioner,
15
16                    v.                                             14-4773
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Palwinder Singh, pro se, Ravenna,
24                                       Ohio.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Cindy S.
28                                       Ferrer, Assistant Director;
29                                       Kimberly A. Burdge, Trial Attorney,
1                                     Office of Immigration Litigation,
2                                     United States Department of Justice,
3                                     Washington, D.C.
4
5           UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9           Petitioner Palwinder Singh, a native and citizen of India,

10   seeks review of a December 8, 2014, decision of the BIA,

11   affirming an April 11, 2013, decision of an Immigration Judge

12   (“IJ”) denying Singh’s application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).      In re Palwinder Singh, No. A201 293 686 (B.I.A. Dec.

15   8, 2014), aff’g No. A201 293 686 (Immig. Ct. N.Y. City Apr. 11,

16   2013).    We assume the parties’ familiarity with the underlying

17   facts and procedural history in this case.

18          Under the circumstances of this case, we have considered

19   both    the   IJ’s   and   the   BIA’s   opinions   “for   the   sake   of

20   completeness.”       Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
21   524, 528 (2d Cir. 2006).         The applicable standards of review

22   are well established.        8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

23   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).
                                          2
1        As an initial matter, although Singh did not raise his

2    specific    challenges       to     the   IJ’s     adverse       credibility

3    determination in his brief to the BIA, we consider Singh’s

4    arguments exhausted because, in upholding the IJ’s adverse

5    credibility determination, the BIA excused his failure to

6    exhaust by thoroughly reviewing each inconsistency finding.

7    See Xian Tuan Ye v. Dep’t of Homeland Security, 446 F.3d 289,

8    296-97 (2d Cir. 2006).            The agency may, “[c]onsidering the

9    totality of the circumstances,” base a credibility finding on

10   inconsistencies in an asylum applicant’s statements and other

11   record evidence “without regard to whether” they go “to the

12   heart      of     the        applicant’s         claim.”              8 U.S.C.

13   § 1158(b)(1)(B)(iii);        Xiu    Xia   Lin, 534 F.3d   at   163-64.

14   Substantial evidence supports the agency’s determination that

15   Singh was not credible.

16       The IJ reasonably relied on record inconsistencies related

17   to Singh’s activities immediately after Congress Party members

18   purportedly attacked him in April 2011.              See Xiu Xia Lin, 534
19 F.3d at 166-67.        Singh testified that he drove himself to the

20   doctor   and    then    to   his   in-laws’      house,    but   a    friend’s

21   corroborating letter stated inconsistently that Singh had
                                           3
1    passed out during the attack and remained bedridden for two

2    days.   When confronted with this inconsistency, Singh stated

3    inconsistently with his earlier testimony that he had walked

4    to his father’s house and that his father had driven him to the

5    doctor.   The IJ was not compelled to credit Singh’s explanation

6    given that it created further inconsistencies.            See Majidi v.

7    Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).

8        The IJ also reasonably relied on the fact that letters from

9    Singh’s father, village leader, and neighbor omitted any

10   mention of his attacks, even though they purportedly had

11   firsthand knowledge of them.    See Xiu Xia Lin, 534 F.3d at 166

12   n.3 (“[a]n inconsistency and an omission are . . . functionally

13   equivalent.”).

14       Given the inconsistency findings, the agency’s adverse

15   credibility   determination     is    supported      by    substantial

16   evidence, and is dispositive of Singh’s claims for asylum,

17   withholding   of   removal,   and    CAT   relief.        See   8 U.S.C.

18   § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d 148, 156-57

19   (2d Cir. 2006).      We do not consider Singh’s unexhausted

20   argument that the IJ erred in declining to adjourn proceedings.

21
                                     4
1    See Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 119-24

2    (2d Cir. 2007).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DISMISSED as moot.    Any pending request for oral argument

8    in this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O=Hagan Wolfe, Clerk




                                     5